Citation Nr: 0610552	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-14 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2006, the 
veteran testified at a hearing before the undersigned.  The 
case was then held open for a period of sixty days in order 
to provide the appellant an opportunity to submit additional 
evidence.  

In February 2006, this was advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005) in light of the appellant's advanced age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative assert that claimant's 
hearing loss and tinnitus were caused by noise exposure while 
serving as a fire fighter in the military.  Specifically, the 
veteran reports that as a fire fighter with the 410th 
Engineer Company he was exposed to explosions.  After being 
transferred to Alaska, he reportedly worked as a fire fighter 
on a flight line which further exposed him loud noises.

The veteran's service medical and personnel records are not 
available.  They may have been destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC).  The 
appellant's separation report records his military 
occupational specialty as fire fighter; a July 1996 audiology 
report from Huntington Ear Clinic contains a diagnoses of 
bilateral hearing loss as defined by VA at 38 C.F.R. § 3.385 
(2005); and a February 2006 letter from Shawn W. Coffman, 
M.D., states that he believes the veteran's reported 
inservice noise exposure, to include his in-service exposure 
to an explosion, was instrumental in causing his hearing 
problems.

On the other hand, the record does not include a diagnosis of 
tinnitus; and the record is silent for complaints, diagnoses, 
or treatment for hearing problems between the time of the 
claimant's May 1946 separation from military service and the 
mid 1970's.  Further, while private treatment records show 
that the veteran reported pertinent complaints dating from 
the mid 1970's, a March 1976 audiology report obtained from 
Dr. Touma does not show hearing loss in either ear as defined 
by VA.  Further, the private and VA records submitted 
generally do not include allegations by the veteran that 
current hearing problems were caused by military service.  
Finally, the veteran has a history of post service noise 
exposure as a bus driver and a fire fighter. 

In view of the above, a remand is required for a VA 
examination to obtain medical opinion evidence as to whether 
he has tinnitus, as well as whether bilateral hearing loss 
and/or tinnitus are due to military service, taking into 
account both in-service and post service noise exposure.  
38 U.S.C.A. § 5103A(d) (West 2002).

Next, a July 1996 treatment record from Dr. Touma noted that 
the veteran had seen a Dr. Wolfe approximately six months 
previously because of hearing problems.  The veteran and/or 
his wife also testified that the veteran saw a Dr. Wolfe at 
the Huntington VA Medical Center as well as a Dr. Alan.  They 
also testified that the veteran had an extensive physical 
examination when he started work at the Huntington Fire 
Department.  None of these records are found in the claims 
file, and there is no evidence showing that the RO attempted 
to secure this evidence.  Accordingly, further development is 
in order.

Therefore, because evidence of treatment for hearing problems 
during the veteran's first thirty years following his 
separation from military service could be critical in 
establishing his claims, on remand, VA should attempt to 
obtain his treatment records from Dr. Wolfe at the Huntington 
VA Medical Center.  38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.303 (2005); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there.).

Likewise, after inviting the veteran to provide 
authorizations to obtain any private records, as well as 
authorizations to obtain any other treatment records from any 
other healthcare provider and/or employer that treated him 
for hearing problems during this time, the RO should also 
request these records.  Id.

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must also be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman.  The corrective notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claims.

2.  After obtaining all needed 
authorizations, the RO should obtain and 
associate with the record all of the 
veteran's medical records from Dr. Wolfe, 
the Huntington VA Medical Center, Dr. 
Alan, and the Huntington Fire Department.  
If any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  If any requested US Government 
records are not available, a formal 
written unavailability memorandum must be 
added to the claims file

3.  The RO should notify the appellant 
that the current record is devoid of 
medical evidence showing treatment for 
any hearing problem for approximately the 
first thirty years following his May 1946 
separation from military service, devoid 
of a diagnosis of tinnitus, and any 
medical opinion evidence, other than that 
offered by Dr. Coffman, showing or a 
relationship between any bilateral 
hearing loss and/or tinnitus and his 
military service.  Hence, the appellant 
is to be invited to identify the location 
of any other relevant medical records 
between 1946 and 1976 so that VA may 
attempt to obtain them on his behalf.  In 
particular the veteran is invited to 
submit additional medical opinion 
evidence showing a diagnosis of tinnitus, 
as well as an opinion that it is at least 
as likely as not that either hearing loss 
and/or tinnitus are related to military 
service. 

4.  After undertaking the above 
development to the extent possible, the 
RO should arrange for the veteran to be 
provided an audiological examination.  
The veteran's claim's folder must be 
provided to the examiner.  Based on an 
examination of the veteran and a review 
of the claims folder, the examiner must 
opine whether it is at least as likely as 
not (i.e., is there a 50/50 chance) that 
the appellant has tinnitus; whether it is 
at least as likely as not that either 
hearing loss and/or tinnitus is related 
to service; and whether it is at least as 
likely as not any currently diagnosed 
hearing loss manifested itself to a 
compensable degree within the first year 
following the claimant's May 1946 
separation from military service?

Note:  In providing answers to the above 
questions, the examiner should comment of 
the veteran's inservice and postservice 
work histories, as well as the February 
2006 opinion from Dr. Coffman.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159.  

7.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received since the January 2005 
SSOC, including the February 2006 letter 
from Dr. Coffman, and any evidence not 
received, as well as all applicable laws 
and regulations considered pertinent to 
the issues currently on appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

